Opinion issued May 3, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00673-CV
____________

GLENN EMILE SUREAU, II, Appellant

V.

PORT OF HOUSTON AUTHORITY, Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 777571



MEMORANDUM OPINION
	Appellant has filed an unopposed motion to dismiss his appeal.  No opinion has
issued.  Accordingly, we lift the stay of the appeal that was granted April 13, 2007,
reinstate the appeal, grant the motion to dismiss, and  dismiss the appeal.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.